RODOWSKY, Judge,
dissenting.
I respectfully dissent because I agree with the reasons given in this case by the Court of Special Appeals, Moten v. State, 100 Md.App. 115, 640 A.2d 222 (1994), and because I adhere to the views expressed in my dissenting opinion in Parren v. State, 309 Md. 260, 283-303, 523 A.2d 597, 608-18 (1987) (Rodowsky, J., dissenting). The record adequately shows that Moten knew the possible penalty so that the purpose of Rule 4-215(a)(2) was satisfied.
Judge McAULIFFE has authorized me to state that he joins in the views expressed herein.